Citation Nr: 1705095	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to May 1970, and from June 1970 to March 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the RO in Montgomery, Alabama, which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the right arm.  

This case was first before the Board in January 2014, where the issue on appeal was reopened and remanded for additional development.  Specifically, the RO was to locate any outstanding VA treatment records concerning the September and October 2003 VA surgeries and then obtain a medical opinion.  Subsequently, in February 2015, the Board again remanded the issue on appeal to obtain an addendum opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Having reviewed the record, the Board finds that any available relevant outstanding VA treatment records concerning the September and October 2003 VA surgeries have been obtained, and an adequate VA medical opinion has been rendered and associated with the record.  As such, the Board finds the issue on appeal is ripe for adjudication. 

In September 2013, the Veteran testified at a Board videoconference hearing at the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right arm and shoulder pain, claimed to have been caused by an April 2011 VA nerve conduction test, has been raised by the record (see September 2013 Board hearing transcript; January 2012 VA treatment record) and, in January 2014 and February 2015, the Board referred the claim to the Agency of Original Jurisdiction (AOJ); however, the issue has not yet been adjudicated by the AOJ.  Further, in a November 2016 brief, the Veteran's representative raised the issue of clear and unmistakable error (CUE) in an April 15, 2004, rating decision that denied service connection for melanoma and a right arm disability secondary to the aforementioned melanoma.  Again, this issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6) (2016).


FINDINGS OF FACT

1.  The Veteran has an additional disability of limited motion of the right upper extremity with permanent numbness (nerve damage to the right upper extremity) caused by surgical treatment provided by VA in September and October 2003.

2.  Nerve damage is a known possible side effect axillary lymph node dissection and, as such, is a reasonably foreseeable event.

3.  The Veteran's nerve damage to the right upper extremity is not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include a failure to obtain informed consent before the surgical procedure.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of an additional disability of limited motion of the right upper extremity with permanent numbness (nerve damage to the right upper extremity) have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 
38 C.F.R. §§ 3.154, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In May 2010, VA issued to the Veteran VCAA notice which informed of the evidence generally needed to reopen a previously denied claim, what actions needed to be undertaken, and how VA would assist in developing the claim; however, the notice did not discuss the evidence generally needed to support a claim for benefits under 38 U.S.C.A. § 1151.  The notice was issued to the Veteran prior to the June 2010 rating decision from which the instant appeal arises.

In March 2011, the Veteran received a statement of the case (SOC) which addressed the evidence necessary to support a claim for benefits under 38 U.S.C.A. § 1151, and readjudicated the issue.  Subsequently issued supplemental statements of the case (SSOC) in September 2014 and October 2015 also readjudicated the claim for benefits under 38 U.S.C.A. § 1151.

Although the May 2010 VCAA letter was inadequate, any VCAA notice deficiency was cured by the required information being contained in the March 2011 SOC and subsequent readjudications of the case in multiple SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

Regarding the duty to assist in this case, VA obtained a 38 U.S.C.A. § 1151 medical opinion in June 2014 and a supplementary addendum opinion September 2015.  The opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion reports, taken together, reflect that the record was reviewed, appropriate medical journals and other relevant medical informational resources were reviewed, and all relevant questions were answered.

There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to Compensation under 38 U.S.C.A. § 1151

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 .  See 38 C.F.R. § 3.361 (d)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that a right arm disability was caused by surgical treatment provided by VA in September and October 2003.  In the March 2011 substantive appeal, via VA Form 9, the Veteran advanced that, prior to receiving melanoma surgery, specifically axillary lymph node dissection, from VA the right arm was normal, without pain or range of motion problems.  Further, at the September 2013 Board videoconference hearing, the Veteran testified to having right upper extremity problems after receiving two lymph node removal surgeries in September and October 2013.  

Per the June 2014 medical opinion report, a VA physician opined that it was at least as likely as not that the Veteran sustained an additional disability as a result of the September and October 2003 lymph node surgeries.  Specifically, the VA physician noted that a May 2006 VA neurology note reported that the Veteran had limited motion of the right upper extremity with permanent numbness status post lymph node removal.  Further, an April 2011 electromyography report reflects that the findings were compatible with a right long thoracic nerve neuropathy, and private treatment records from November 2003 to February 2004 convey that the Veteran received physical therapy for nerve damage in the right upper extremity.  VA treatment records report that the Veteran is receiving ongoing treatment for an injury to the long thoracic nerve, and a November 2011 VA treatment record conveys that, "the right long thoracic nerve was severed during operation years ago."  As such, the Board finds that the Veteran has an additional disability of limited motion of the right upper extremity with permanent numbness (nerve damage to the right upper extremity) caused by surgical treatment provided by VA in September and October 2003.

Next, the Board finds that nerve damage is a known possible side effect of axillary lymph node dissection and, as such, is a reasonably foreseeable event.  Per the June 2014 and September 2015 VA medical opinions, a review of the relevant medical literature concerning axillary lymph node dissection reflects that the thoracodorsal nerve and long thoracic nerve are in the surgical field and are at risk during the procedure.  While the surgery is performed with the intention of preserving these nerves, the possibility of damage to the nerves would be considered an ordinary risk of the treatment provided.  As the possibility of nerve damage is so prevalent that precautions are taken during surgery to preserve the nerves, the Veteran's post-surgical development of an additional nerve disability of the right upper extremity is reasonably foreseeable.  38 U.S.C.A. § 1151(3); 38 C.F.R. § 3.361(d)(2). 

At the September 2013 Board videoconference hearing, the Veteran testified to being informed that slight nerve damage could result from the procedures; however, the Veteran also testified to not believing that the currently diagnosed right arm disability was due to nerve damage.  Rather, the Veteran testified to believing that the current disability is due to the VA surgeon cutting a tendon in the right arm and/or shoulder.  While the Board has given consideration to the Veteran's testimony, having reviewed all the evidence of record, including that discussed above, beyond the Veteran's testimony, there is no indication from the record that the Veteran received any tendon damage to the right upper extremity during the September or October 2003 surgical procedures.  Rather, the evidence indicates that the Veteran has the known surgical complication of nerve damage to the long thoracic nerve from the September and/or October 2003 procedures.

Although the Veteran has asserted that the additional disability stemming from the September and October 2003 VA lymph node removal surgeries was the result of a severed tendon, and not, in fact, a damaged/severed nerve, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the additional right upper extremity disability.  The etiology of the Veteran's additional right upper extremity disability is a complex medical etiological question dealing with the origin and progression of the orthopedic and nervous systems, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate right upper extremity symptoms that he experienced at any time, under the facts of this case, where the medical literature explicitly notes that nerve damage is a possible side-effect of the axillary lymph node dissection underwent by the Veteran, he is not competent to opine as to the nature of the current side-effects (severed nerve versus severed tendon) being experienced in the right upper extremity.  See Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation").

The next question before the Board is whether the proximate cause of the right upper extremity nerve damage was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the September and October 2003 surgical procedures.  The VA examiner who rendered the June 2014 and September 2015 VA medical opinions specifically opined that it was less likely than not that the additional right upper extremity nerve disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the September and October 2003 VA lymph node surgeries.  Further, in both opinion reports, the VA examiner opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.

In rendering the above opinion, the VA physician reviewed the relevant medical literature concerning the Veteran's stage III melanoma, including the referenced article, "Site and Timing of First Relapse in State III Melanoma Patients:  Implications for Follow-up Guidelines."  The VA physician noted that the surgeries resulted in the Veteran achieving a five-year survival rate, which is a good result considering that the melanoma was at stage III, and is indicative that the care provided was of a reasonable standard.  Further, VA treatment records reflect that the Veteran received appropriate follow-up treatment for the melanoma after the surgical procedures.  

The above opinion is supported by the findings of a different VA physician in a January 2014 VA medical opinion.  Specifically, the VA physician opined that VA treatment records showed proper surgical and postoperative care following the October 2003 surgical procedure, as no adverse events were noted and the Veteran left the hospital without complaint.  Further, the VA physician noted that, after the September and October 2003 VA surgeries, the Veteran was monitored for additional melanoma development in May 2004, October 2004, June 2007, July 2009, July 2010, and March 2013.  The VA physician opined that such uniformity of treatment supported a finding of reasonable care.  The above opinion is also supported by an October 2003 operative report in which the VA physician noted that during the procedure the thoracodorsal and long thoracic nerve were identified and care was taken to only remove the diseased tissue around the nerves.

For the above reasons, the Board finds that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The Board notes that in an October 2015 statement the Veteran advanced that "the VA hospital in Birmingham is staffed mostly by residents from UAB students.  They do most of the surgeries.  Half the time the surgeon is not physically there.  There is a big cover up there; it's a shame that you do not know what goes on there."  While the Board has considered the Veteran's statement, the Board notes that the Veteran did not explicitly state that either the September or October 2003 procedures were performed by University of Alabama School of Medicine students, and the evidence of record reflects that the Veteran was operated upon by a VA surgeon.  As such, the Veteran's statement is not relevant to the question of whether the VA surgeon who performed the procedures failed to exercise the degree of care that would be expected of a reasonable health care provider.

A related question on the element of foreseeability is whether VA furnished the surgical treatment without the Veteran's informed consent.  In other words, whether the Veteran was informed of the possible side effect of nerve damage to the right upper extremity prior to the surgical procedures.  

A September 2003 Pre-Evaluation Visit Form indicates that on September 12, 2003 the Veteran was provided with a number of special instructions to prepare for the September 15, 2003 surgical procedure.  A subsequent September 15, 2003 VA pre-operative procedure note states that the VA physician discussed "the risks, benefits, potential complications and alternatives to the procedure with the patient and family and they wish to proceed."  The note was signed by both the resident surgeon and the attending physician.  Further, a separate pre-operative note indicates that the Veteran signed the consent form, which was witnessed and dated.  The specific risks discussed are not noted in the aforementioned records. 

Also contained in the record is an October 20, 2003 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures form.  Per the form, the Veteran was to undergo an operation in which lymph nodes from the right underarm would be removed.  The form, which was signed by the Veteran, indicates that the Veteran was counseled as to the nature of the procedure, attendant risks involved, and the expected results, even though the specific risks to which the Veteran was counseled are not listed on the form.

The reports from the June 2014 and September 2015 VA medical opinions reflect that the VA physician opined that it was at least as likely as not that the Veteran's additional disability of limited motion of the right upper extremity with permanent numbness was a risk that a reasonable health care provider would have considered to be an ordinary risk of treatment and would have disclosed in connection with the informed consent procedures.  In rendering this opinion, the VA physician noted the aforementioned VA treatment records conveying that the Veteran had been informed of the risks of the procedure.  Further, the VA physician cited to the typical medical reference text of "Khatri: Operative Surgery Manual, 1st ed." which conveys that the thoracodorsal nerve and long thoracic nerve are in the surgical field and at risk.  The VA physician went on to opine that, "while the surgery is performed with the intention of preserving these nerves, the possibility of damage to them would be considered to have been an ordinary risk of the treatment provided and would have been disclosed in connection with the informed consent procedures."

Further, the Board notes that at the September 2013 Board videoconference hearing the Veteran testified that he was informed that nerve damage could result from the September and October 2013 axillary lymph node dissections; however, the Veteran testified to not being informed that a "cut tendon" was a possible risk associated 

with the procedures.  As discussed above, even if a cut tendon is a risk associated with axillary lymph node dissection, the medical evidence of record reflects that the Veteran does not have a cut tendon in the right upper extremity.  Rather, all the evidence of record, apart from the Veteran's September 2013 testimony, indicates that the Veteran's additional right upper extremity disability was caused by damage to the long thoracic nerve, to which the Veteran admits being informed as a possible risk of the surgeries.  For these reasons, the Board finds that the September and October 2013 VA surgical procedures were conducted with the Veteran's informed consent.

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the foreseeable additional disability of limited motion of the right upper extremity with permanent numbness (nerve damage to the right upper extremity) caused by surgical treatment provided by VA in September and October 2003, was not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include the asserted failure to obtain adequate informed consent.  The evidence of record reflects that nerve damage is a well-known potential side effect/risk of axillary lymph node dissection, and that typically a patient is informed of this risk.  Further, the Veteran's own testimony at the September 2013 Board videoconference hearing reflects that the Veteran was aware of this risk.  Additionally, the fact the Veteran achieved a five year survival rate after being diagnosed with stage III melanoma is indicative that VA exercised a degree of care that would be expected of a reasonable health care provider.  The Veteran's regular follow-ups and post-surgery treatment supports the finding of a reasonable degree of care.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement 

to VA benefits under 38 U.S.C.A. § 1151 for claimed additional disability of limited motion of the right upper extremity with permanent numbness (nerve damage to the right upper extremity), and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of limited motion of the right upper extremity with permanent numbness (nerve damage to the right upper extremity), claimed to have been caused by surgeries at VA during September and October 2003, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


